internal_revenue_service department of the treasury washington dc - attn contact person telephone number fh in reference to tlepira t3 fdollar_figureo co- legend date oct state a group b employees - _ b f c c a t d e n o t f in a letter dated date your authorized representative requested a ruling on your behalf concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted employer m is a political_subdivision of state a employer m passed resolution d which authorized employer m is a participating employer in plan x for the benefit of group b employees you have represented that plan x meets the qualification requirements of sec_401 of the code date employer m to pick up on a fringe benefit basis three percent of group b employees’ contributions to plan xx in year and four and one-half percent of group b employees’ contributions to plan x in year and thereafter plan x requires mandatory employee contributions by group b employees resolution d mandates that group b employees will have no option to receive the picked-up contributions in cash in lieu of having such contributions paid to plan x in addition resolution d provides that the picked-up contributions although designated as employee contributions are to be paid_by employer m in lieu of contributions by group b employees on based upon the aforementioned facts you request a ruling that 3m bage a i plan x qualifies as a pick-up plan pursuant to sec_414 of the code no part of the amount of the contributions picked up by employer m and contributed to plan x will be included in the gross_income of group b employees for federal_income_tax purposes the contributions picked up by employer m and contributed to plan x though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes distribution of the picked-up contributions by employer m on behalf of group b employees under plan x either through a retirement pension a lump sum distribution or otherwise will be considered a distribution taxable under sec_402 of the code and under the provisions of sec_3401 of the code the picked-up contributions to plan x will be treated as employer contributions with respect to plan x and will be excluded from wages for purposes of the collection of income_tax at source on wages sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the empleyer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revenue_ruling concluded that the school district’s picked-up contributions to the plan are excluded fron the employees’ gross_income until such time as they are distributed to the employees that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the revenue_ruling held further page the issue of whether contributions have been picked up by an and revenue these revenue rulings established employer within the meaning of code sec_414 is addressed in revrul_81_35 c b ruling 1981_1_cb_255 that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer -in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to resolution d criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect that employer m will make contributions in lieu of group b employees’ contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request we conclude that plan x qualifies as a pick-up plan pursuant to sec_414 of the code with respect to ruling_request we conclude that no part of the amount of the contributions picked up by employer m and contributed to plan x will be included in the gross_income of group b employees for federal_income_tax purposes with request to ruling_request we conclude that the contributions picked up by employer m and contributed to-plan x though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and with respect to ruling_request we conclude that distribution of the picked-up contributions by employer m on behalf of group b employees under plan x either through a retirement pension a lump sum distribution or otherwise will be considered a distribution taxable under sec_402 of the code because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes to ruling_request we conclude that under the provisions of therefore with respect rage --- sec_3401 of the code the picked-up contributions to plan x will be treated as employer contributions with respect to plan x and will be excluded from wages for purposes of the collection of income_tax at source on wages in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings are based on the assumption that plan xx will - be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours alotiincca u alar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division ‘ enclosures deleted copy of this ruling notice 3h
